Citation Nr: 1819450	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a temporary total rating for convalescence for right ankle surgery under 38 C.F.R. § 4.30 prior to November 29, 2011.  

2.  Entitlement to an extension of a temporary total rating for convalescence under 38 C.F.R. § 4.30 after May 31, 2012, for right ankle surgery performed in November 2011. 

3.  Entitlement to a compensable initial rating for hypertension.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to December 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating actions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2017, the Veteran withdrew his request for a hearing before a Veterans Law Judge. 

The claim for a compensable initial rating for hypertension issue addressed in the REMAND portion of the decision below requires additional development and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the Veteran's November 29, 2011 right ankle surgery, no medical procedure for the treatment of the Veteran's right ankle disability necessitated (1) at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast; or (3) the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.

2.  The residuals from the Veteran's November 2011 right ankle surgery did not necessitate convalescence after May 31, 2012




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for the assignment of a temporary total rating for convalescence for right ankle surgery under 38 C.F.R. § 4.30 prior to November 29, 2011 are not met.  38 U.S.C. §§ 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.30 (2017).

2.  The criteria for an extension of a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 after May 31, 2012 for right ankle surgery performed in November 2011 are not met.  38 U.S.C. §§ 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

An extension of 1, 2, or 3 months beyond the initial 3 months of temporary total rating for convalescence may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30(b).
Summarizing the pertinent facts with the above criteria in mind, service connection has been granted for a right ankle sprain with arthritis and instability of the right ankle.  On November 29, 2011, the Veteran underwent a right foot and ankle flat foot reconstruction at a private medical facility.  A December 2011 note completed by the physician who performed the November 2011 surgery indicated the Veteran would require convalescence to April 1, 2012.  Thereafter, a June 2012 rating decision granted a temporary total rating for convalescence under 38 C.F.R. § 4.30 for the period from November 29, 2011 to March 31, 2012.  This award was extended to May 31, 2012 by a January 2014 rating decision following receipt of a note from the clinician who performed the November 2011 surgery indicating that  the Veteran remained under his care until May 23, 2012, and that he needed six months of convalescence.     

Reports from a visit to a VA physical therapy clinic on May 25, 2012 for follow-up care for the Veteran's right ankle noted that the Veteran was ambulatory when he reported to the clinic without the use of an assistive device.  The Veteran at that time indicated his surgeon was pleased with the status of the ankle and that he continued to work out and walk in his neighborhood.  The Veteran described his pain as minimal unless he is engaged in significant activity, at which time the pain increases to 5/10 at the worst.  He reported satisfaction with his therapy and ankle functioning following the surgery and stated that he was motivated to continue with his exercise routine on his own. 

The physical examination of the right ankle during the May 25, 2012 VA outpatient visit revealed bogginess but the examiner indicated that "overall swelling has greatly decreased."  There was moderate tenderness to palpation of the lateral ankle.  Motion was to 12 degrees of dorsiflexion, 25 degrees of plantar flexion, 10 degrees of inversion, and 12 degrees of eversion.  By way of an assessment, the examiner noted that the Veteran was compliant with all therapeutic interventions; swelling, range of motion, and strength continued to improve; the Veteran was working out daily; functional strength was improved; and that gait pattern was becoming less antalgic.  The examiner stated that the Veteran should be safe to continue with his own modalities of rehabilitation and symptom management.    

With respect to the contention that the benefits provided by 38 C.F.R. § 4.30 should have been assigned prior to November 29, 2011, such appears to be based on a November 2012 statement from a private surgeon who performed the Veteran's November 2011 surgery, indicating that the Veteran had been under his care since October 29, 2012.  While it is likely that the Veteran's surgeon meant to report in his November 2012 statement that the Veteran was under his care since October 29, 2011, in point of fact the treatment for the right ankle that warranted the assignment of the benefits under 38 C.F.R. § 4.30 at issue-the right foot and ankle flat foot reconstruction-was not performed until November 29, 2011.  As such, and as there is otherwise no indication that a procedure for the right ankle prior to November 29, 2011, necessitated (1) at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more' a temporary total rating for convalescence for right ankle surgery under 38 C.F.R. § 4.30 prior to November 29, 2011 cannot be assigned.  38 C.F.R. § 4.30. 

As for an extension of the benefits provided by 38 C.F.R. § 4.30 benefits after May 31, 2012, given the improved condition of the right ankle as demonstrated by the Veteran's own comments and examination findings from the May 25, 2012 visit to a VA physical therapy clinic; the statement by the Veteran's surgeon that only 6 months of convalescence were required following the November 2011 surgery; and the lack of any other clinical evidence suggesting a level of disability in the right ankle after May 31, 2012 (but prior to subsequent surgery in July 2014) suggesting the need for further convalescence or a disability picture otherwise warranting entitlement to benefits provided by 38 C.F.R. § 4.30, the Board finds that the requested extension of the benefits provided by 38 C.F.R. § 4.30 benefits is not warranted.  

In short, while the contentions of the Veteran have been considered, the Board finds the probative weight of these contentions to be overcome by the clinical evidence shown in the records as set forth above.  Therefore, the benefit of the doubt doctrine is not applicable with respect to the claims for entitlement to a temporary total rating for convalescence for right ankle surgery under 38 C.F.R. § 4.30 prior to November 29, 2011 or an extension of such benefits after May 31, 2012, and these claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102; Gilbert, supra.
 

ORDER

A temporary total rating for convalescence for right ankle surgery under 38 C.F.R. § 4.30 prior to November 29, 2011 is denied.  

An extension of a temporary total rating for convalescence under 38 C.F.R. § 4.30 after May 31, 2012 for right ankle surgery performed in November 2011 is denied. 


REMAND

The Veteran was last afforded a VA examination addressing the severity of his service connected hypertension in July 2014, at which time it was indicated that the Veteran was taking continuous medication for hypertension but that there was not a history of diastolic readings of 100 or more.  In February 2016, the Veteran's former representative asserted that the criteria for at least a 10 percent rating for hypertension is warranted on the basis of a history of diastolic blood pressure of predominantly 100 or more that requires continuous mediation for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  The representative was relying on an August 2014 statement from a private physician who indicated that the Veteran had been under her care since 1997, at which time systolic blood pressure of over 160 and diastolic pressure over 100, that the Veteran was under four different medications to control his hypertension, and the he would need lifelong medication to keep his blood control controlled.

Given that it has been three years since the Veteran was afforded a VA examination to address the severity of his hypertension, and that the Veteran has presented argument suggesting he has had a history of diastolic readings of 100 percent more, the Board finds that a VA examination to assess the severity of the Veteran's hypertension, and to fully address the contentions submitted on behalf of the Veteran in February 2016 is necessary to fulfill the duty to assist.  See Green v. Derwinski, 1 Vet. App. 121, 124(1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit, or 
authorize VA to obtain on his behalf, any records of private care pertaining to his hypertension disability.  Upon receipt of any authorizations, request and obtain such records.  

2. Schedule a VA examination to assess the current 
severity of the Veteran's hypertension.   The claims file should be made available to, and reviewed by the VA examiner. 

The examiner should take a history from the Veteran as to the progression of his hypertension disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should note the predominant range of the Veteran's current blood pressure readings, and whether the Veteran's hypertension is controlled by medication.

The examiner should also determine whether the Veteran has a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  The examiner should consider and comment upon the history provided in the August 2014 statement by Dr. R.M.J. of the Veteran having blood pressure readings that exceeded 160/100 and his use of four different medications.

3.  After completion of the above and any other indicated development, the claim for a compensable initial rating for hypertension should be readjudicated.  To the extent any benefits sought in connection with this claim remain denied, the RO should furnish the Veteran and his attorney with a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


